DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 3/24/21 and 4/16/21 have been considered by the examiner.
Response to Amendment
 	Examiner notes this a continuation in a chain of continuations from parent 13791732. 
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the voltage detection circuit initiates the transition operation when an output of the power converter is greater than a threshold value must be shown or the feature(s) canceled from the claim(s).  Examiner notes Figure 2 does not depict the voltage detection circuit 226 even receiving the output 132, let alone wherein the voltage detection circuit initiates the transition operation when an output of the power converter is greater than a threshold value. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
 	Claims 1-18 are objected to because of the following informalities:  in claim 1, lines 13-14, “the secondary control circuit” lacks antecedent basis. Applicant appears to have intended ‘the secondary switch control circuit’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 	Claim(s) 1-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Zhu (US 2011/0096573).
 	With respect to claim 1, Zhu discloses a controller configured for use with a power converter and a power switch comprising: a primary controller (Fig. 3 301) coupled to an input side (Fig. 3 Vin) of the power converter (Fig. 3 300) and configured . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13 and 15-19 of U.S. Patent No. 10,693,380. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites such features of claims 1, 6 and 10 as the primary controller, the secondary controller, the primary switching pattern, the transition operation, the control signal, the secondary switch control circuit, the charging circuit .
 	Claims 1, 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 and 13 of U.S. Patent No. 9,762,129. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites such features of claims 1, 2 and 9 as the primary controller, the secondary controller, the primary switching pattern, the transition operation, the control signal, the secondary switch control circuit, the charging circuit and the voltage detection.
Allowable Subject Matter
 	Claims 11-12 and 16-18 are rejected under ODP as set forth above, but would be allowed upon receipt of an appropriate terminal disclaimer and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao (US 2013/0088898) discloses the use of primary and secondary controllers in a power converter.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY R BEHM/Primary Examiner, Art Unit 2839